Sandra Rodriguez s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 23, 2014

                                  No. 04-13-00497-CV

             CNMK TEXAS PROPERTIES LLC d/b/a Cinemark Movies 12,
                               Appellant

                                            v.

                    Sandra RODRIGUEZ and Ruperto R. Rodriguez,
                                  Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVT00752 D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
       Appellees’ second motion for extension of time to file their brief is GRANTED.
Appellees’ brief is due on February 5, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court